   Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 1 of 33




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


                                                )
 MANAGEMATICS LLC,                              )
                                                )
                                                )
               Plaintiff,                       )
                                                )
     v.                                         )       Civil Action No. ________
                                                )
 EBAY, INC.,                                    )       Jury Trial Requested
                                                )
                                                )
               Defendant.                       )
                                                )



                                   COMPLAINT



                             I.     INTRODUCTION


          Plaintiff, Managematics LLC (“Managematics”), is a Massachusetts limited

liability company that engages in the business of creating and selling software used

by traders of financial products. Managematics’ principal products are “Voodoo

Lines®” and “Ready.Aim.Fire!®” (each a “Product”; collectively “Plaintiff’s

Products”). Each Product is protected by various copyrights and trademarks. David

Starr, the manager and founder of Managematics, is a luminary in the field of trading

stocks, options, and exchange-traded futures. Because of his reputation, the




                                       Page 1
   Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 2 of 33




Plaintiff’s Products are highly coveted. Mr. Starr provides daily market commentary

to subscribers of the Simpler Futures and Simpler Options services available from

Simpler Trading. In addition, Mr. Starr publishes Elliott Wave Dispatch, a nightly

video newsletter for traders. When Mr. Starr speaks, people listen.



       Unfortunately, the Plaintiff’s Products are frequently pilfered. The software

that underlies Voodoo Lines® and Ready.Aim.Fire!® is the target of persons and

entities that illegally copy and sell these and derivative products, in violation of the

intellectual property rights of Managematics. Plaintiff’s Products are easy prey for

counterfeiters because ThinkOrSwim, a popular financial platform, requires that the

source code of Plaintiff’s Products be made available to the end-user. This provides

ready access to the proprietary computer code underlying Plaintiff’s Products which

makes it easy for third parties to create illegal knock-off and counterfeit products

(“Counterfeit Products”).



       eBay facilitates and actively promotes the illegal sale of Counterfeit Products

that infringe the intellectual property rights of Managematics. As such, eBay is liable

to Managematics for direct, contributory, and vicarious infringement of the copyright

and trademark rights of Managematics, and for engaging in unfair competitive

practices. Many times, Mr. Starr notified eBay of the fact that it was enabling vendors

to sell Counterfeit Products on its Internet web site.     eBay has either ignored or




                                         Page 2
   Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 3 of 33




responded with undue delay to Plaintiff’s notifications.      Managematics, through

counsel, has attempted to engage in a dialog with eBay many times about its role in

permitting the sale of Counterfeit Products, and all such efforts have been ignored.



       It is in Defendant’s financial interest to ignore Plaintiff’s notifications about

Counterfeit Products. Defendant is in the business of providing inventory to an

enormous body of potential buyers. An estimated 182 million people currently

purchase items from eBay. Buyers flock to eBay because it is a well-known supply

source that satisfies the eclectic demand of its 182 million users. The more inventory

eBay has, the more product it sells, and consequently the more money eBay makes

from commissions. Thus it is in eBay’s financial interest to sell as many different

products as possible and keep inventory levels high, even at the expense of infringing

the rights of intellectual property owners such as the Plaintiff. eBay is notorious for

turning a willful blind eye to the unlawful actions of its sellers, if policing those

sellers would mean a reduction in eBay’s inventory, thereby reducing eBay’s

commission revenue.



       All of which was predicted by Judge Edward Kaufman, over fifty years ago,

when he wrote the opinion for the United States Court of Appeals for the Second

Circuit, in a landmark case establishing the principle of vicarious copyright liability

in a retail context. In Shapiro, Bernstein and Co. v. H.L. Green Co., 316 F.2d 304




                                        Page 3
   Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 4 of 33




(2d Cir. 1963), the plaintiff, an owner of musical compositions, claimed that the

defendant, a department store, was selling goods which infringed the plaintiff’s

copyrights. The defendant did not create the goods that infringed the plaintiff’s

copyrights, rather it was selling goods allegedly created by third parties. Judge

Kaufman wrote: “…[W]e might foresee the prospect – not wholly unreal – of large

chain and department stores establishing “dummy” concessions and shielding

their own eyes from the possibility of copyright infringement …”. Id. at 309. eBay

is the “large chain and department store” of the future that Judge Kaufman envisaged.




        eBay’s unfriendly and uncooperative attitude in responding to the Plaintiff is

a symptom of a corporate culture that does not tolerate criticism, and, in fact,

retaliates unlawfully against individuals who call attention to its unlawful practices.

This went so far as to culminate in criminal charges brought by the United States

Department of Justice against six eBay employees in June of 2020 for conspiring to

commit cyberstalking and tampering with witnesses. See Exhibit 1, N.Y. Times

article, “Inside eBay’s Cockroach Cult: the Ghastly Story of a Stalking

Scandal,” September 26, 2020.



        As a consequence, Managematics is now compelled to bring this action before

this Court. It seeks to obtain relief as a result of the illegal, unfair and deceptive acts




                                          Page 4
   Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 5 of 33




and practices of eBay which have: (a) infringed the federal and state intellectual

property rights of Managematics; (b) subjected the Plaintiff to unfair competition

from Defendant and various third-party sellers of Counterfeit Products and

Competitor’s Products; and, (c) violated Plaintiff’s rights as a Massachusetts business

to be free from unfair and deceptive acts of another entity engaging in business in the

Commonwealth.




                                 II.       PARTIES


       1.      Plaintiff, Managematics LLC, is a Massachusetts limited liability

company, with a principal place of business in Wayland, MA (“Managematics”).

David Starr is the manager and founder of Managematics.


       2.      Defendant, EBAY, Inc., is a Delaware corporation having a principal

place of business at 2025 Hamilton Avenue, San Jose, CA 95125 (“eBay”).


       3.      At all times relevant hereto eBay has been registered as a foreign

corporation doing business in the Commonwealth.




                                        Page 5
   Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 6 of 33




                     III.        JURISDICTION AND VENUE


        4.      The Court has subject matter jurisdiction under 28 U.S.C. §1331 for

claims involving a federal question.


        5.      The Court has subject matter jurisdiction under 28 U.S.C. §1338 for

trademark and unfair competition claims under the Lanham Act.


        6.      This Court has subject matter jurisdiction under the copyright laws of

the United States, 17 U.S.C. §§101 et seq., and Title II of the Digital Millennium

Copyright Act (“DMCA”), 17 U.S.C. §512. 9.


        7.      This Court has supplemental jurisdiction over the state law and

common law claims 28 U.S.C. §1367. The state and common law claims arise from

or are substantially related to the acts giving rise to the federal claims.


        8.      This Court has personal jurisdiction over Defendant under Mass. Gen.

Laws, ch. 223A, §3, because Defendant has conducted business in Massachusetts,

committed acts of infringement in Massachusetts, and committed acts of unfair

competition in Massachusetts.


        9.      Venue in this district is proper under 28 U.S.C. §1391(b)(2) because

a substantial part of the infringing activity and unfair competition occurred and

continues to occur in Massachusetts.




                                          Page 6
     Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 7 of 33




                    IV.         FACTUAL BACKGROUND



A.            Intellectual Property Rights of Plaintiff.

        10.   Managematics has created and sells the product Voodoo Lines®. The

list price of Voodoo Lines® is $997.


        11.   Voodoo Lines® is only sold directly by Plaintiff and by Plaintiff’s

exclusive reseller, Simpler Trading. Voodoo Lines® sold elsewhere is counterfeit.


        12.   Managematics owns the mark “Voodoo Lines®,” a federally

registered trademark, registration number 4,862,656 for use in connection with

“computer software for use in securities charting and online trading.” The effective

date of registration was December 1, 2015.


        13.   Managematics has created and sells the product Ready.Aim.Fire!®.

The list price of Ready.Aim.Fire!® is $697.


        14.   Ready.Aim.Fire!® is only sold directly by Plaintiff’s exclusive

reseller, Simpler Trading. Ready.Aim.Fire!® sold elsewhere is counterfeit.


        15.   Managematics owns the mark “Ready.Aim.Fire!®,” a federally

registered trademark, registration number 5,813,170 for use in connection with




                                       Page 7
   Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 8 of 33




“downloadable computer programs and computer software for electronically trading

securities.” The effective date of registration was July 23, 2019.


        16.    The term “Plaintiff’s Registered Trademarks” shall refer to the marks

Voodoo Lines® and Ready.Aim.Fire!® collectively.


        17.    Managematics has registered its copyright interests in Voodoo Lines®

with the United States Copyright Office. On January 27, 2019, Managematics

received copyright registration for the output displays of Voodoo Lines®, consisting

of a group registration comprising 626 unpublished photographs. This copyright

registration number is VAu 001-345-592.


        18.    On September 24, 2019, Managematics received copyright

registration with an effective date of January 2, 2019 for the computer source code of

Voodoo Lines®. This copyright registration number is TX 8-778-918.


        19.    Managematics      has    registered   its   copyright    interests   in

Ready.Aim.Fire!® with the United States Copyright Office. On May 23, 2020,

Managematics received copyright registration for the computer source code

comprising Ready.Aim.Fire!®. This copyright registration number is TX 000-887-

1331.




                                        Page 8
     Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 9 of 33




        20.      The term “Plaintiff’s Registered Copyrights” shall refer to Plaintiff’s

original works of authorship described in the copyright registrations set forth above

in ¶¶ 17 – 19.




B.      Defendant Aids and Abets the Sale of Counterfeit Products.

        21.      Defendant has knowingly encouraged, enabled, and facilitated the sale

of Counterfeit Products and continues to do so to the current day.        By doing so,

Defendant has violated the rights of Plaintiff, and continues to violate the rights of

the Plaintiff, as described below.


        22.      The examples provided below represent illustrative cases of

Defendant’s violations of Plaintiff’s rights. The examples provided below describe

some, not all, of the instances in which Defendant has violated Plaintiff’s rights.


        23.      When Defendant permits a vendor to sell a product on its Internet web

site, it identifies the particular sale with an eBay item number (“Item Number”).


        24.      When a product listed for sale on eBay is sold, the vendor pays eBay

a fee equal to a percentage of the selling price.




                                          Page 9
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 10 of 33




            25.   Item Numbers 323610955209, 183560937213, 332963586829, and

183580017638 (the “Offending Items – 1”) each sold Counterfeit Products which

infringed Plaintiff’s Registered Trademarks.


            26.   Plaintiff notified Defendant that it was selling Counterfeit Products

that infringed Plaintiff’s Registered Trademarks. Defendant refused to remove the

Offending Items - 1 based on its infringement of Plaintiff’s Registered Trademarks.


            27.   Ultimately Defendant did remove the Offending Items – 1, but only

after Plaintiff was required by Defendant to demonstrate that the Offending Items –

1 also infringed Plaintiff’s Registered Copyrights.


            28.   Item Numbers 174377942348, 174355450550, 174327663803,

174325713647, 174325428106, 174325427364, 174307322576, 174243194235,

174241368744, 174208219430, 174160882944, 174160877650, 174160822124,

174160818647, 174160814705, 174160790681, and 174160754837 (the “Offending

Items – 2”) each sold or advertised Counterfeit Products which infringed Plaintiff’s

Registered Trademarks and Plaintiff’s Registered Copyrights. All Offending Items

– 2 were offered for sale by the same person. Plaintiff had previously notified

Defendant about this seller who had repeatedly sold Counterfeit Products on eBay in

the past.




                                         Page 10
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 11 of 33




        29.      On August 5, 2020 Plaintiff notified Defendant that it was permitting

the seller of Offending Items – 2 to use eBay to advertise Counterfeit Products that

infringed Plaintiff’s Registered Trademarks and Plaintiff’s Registered Copyrights.

Defendant has failed to remove the Offending Items - 2 despite Plaintiff’s

notifications.


        30.      The Counterfeit Products advertised in the Offending Items – 2 were

also advertised on YouTube and made available for download via the cloud service

pcloud. Plaintiff notified the owners of YouTube and pcloud of the Counterfeit

Products, and unlike the Defendant, YouTube and pcloud removed the Counterfeit

Products.


        31.      On or about August 26, 2020, Mr. Starr caused to be purchased one of

the Counterfeit Products advertised in the Offending Items – 2. Mr. Starr inspected

the Counterfeit Product and determined that it contained an unauthorized and pirated

copy of Plaintiff’s Product Ready.Aim.Fire!®.


        32.      Item Number 402265163497 (the “Offending Item – 3”) sold

Counterfeit Products which infringed Plaintiff’s Registered Trademarks and

Plaintiff’s Registered Copyrights.


        33.      On May 20, 2020 Plaintiff notified Defendant that it was selling

Counterfeit Products that infringed Plaintiff’s intellectual property rights.




                                        Page 11
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 12 of 33




        34.    On May 22, 2020 Plaintiff received an email from Defendant, in

which Defendant offered Plaintiff a special incentivizing discount to purchase the

Offending Item – 3, by offering to sell the Offending Item – 3 to the Plaintiff at a

20% discount. See Exhibit 2.


        35.    Upon information and belief, Defendant sent out similar solicitations

to other potential buyers of Offending Item – 3.


        36.    Eventually, but only after sending out the solicitations described

above, Defendant did remove Offending Item – 3.


        37.    Item Number 153348341957 (the “Offending Item – 4”) sold

Counterfeit Products which infringed Plaintiff’s Registered Trademarks and

Plaintiff’s Registered Copyrights.


        38.    On January 28, 2019, Plaintiff notified Defendant that it was selling

Counterfeit Products that infringed Plaintiff’s Registered Trademarks.


        39.    On January 31, 2019, Plaintiff supplemented its original notification

by sending the Defendant an additional notification regarding its sale of Counterfeit

Products. Plaintiff’s supplemental notification informed the Defendant that the

Counterfeit Products infringed Plaintiff’s Registered Copyrights.




                                       Page 12
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 13 of 33




        40.      On January 31, 2019 Plaintiff received an email from Defendant, in

which Defendant actively solicited Plaintiff to purchase Offending Item – 4. See

Exhibit 3. The email further provided a link to an eBay Internet page to purchase

Offending Item – 4 from the seller. In this email, Defendant also identified other

“similar items” offered for sale by eBay that infringed the Plaintiff’s intellectual

property rights and which Plaintiff had previously identified to the Defendant as

Counterfeit Products. Nevertheless, Defendant continued to actively promote the

sale of these Counterfeit Products.


        41.      As of the filing date of this complaint, Plaintiff has notified Defendant

of one hundred seven (107) instances in which Defendant permitted the sale of

Counterfeit Products. Many notifications involved the sale Counterfeit Products by

repeat offenders; individuals who had a track record of selling Counterfeit Products.

See Exhibit 4.


        42.      While Defendant has removed some instances of Counterfeit Products

being sold, Defendant continues to allow recidivists to repeatedly sell Counterfeit

Products.




                                          Page 13
     Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 14 of 33




C.      Defendant’s Unlawful Use of Plaintiff’s Registered Trademarks in

        Metatags Aids and Abets the Sale of Competitors’ Products.


        43.    A "metatag" is a word that is not visible to a computer user, but is

embedded in a particular Internet page, and used by search engines to locate Internet

pages based on particularized search criteria.


         44.   Defendant has engaged in and continues to engage in the practice of

misleading consumers as to the origin and identity of certain products not sold by

Plaintiff but which compete with Plaintiff’s Products (“Competitors’ Products”).

Defendant does this by incorporating the Plaintiff’s Registered Trademarks in

metatags that promote these Competitors’ Products as well as Counterfeit Products.

This has the effect of diverting consumers searching for the Plaintiff’s Products to

the Competitors’ Products and to Counterfeit Products that Defendant has indexed

with Plaintiff’s Registered Trademarks.


         45.   On September 6, 2019 Plaintiff sent notice to Defendant’s general

counsel informing her of Defendant’s unlawful activities regarding its illegal use of

metatags and demanded that Defendant cease and desist these practices.


         46.   Defendant responded to Plaintiff’s letter via email. In the email

exchange which followed, Plaintiff assisted Defendant in locating instances of




                                       Page 14
     Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 15 of 33




Defendant’s misuse of Plaintiff’s Registered Trademarks and provided all

information requested by Defendant.


         47.      Defendant took no further action in response to Plaintiff’s follow-

up letters and emails. Defendant did not respond to Plaintiff’s emails inquiring about

how to escalate Plaintiff’s complaints in order to effect a resolution.




D.       Defendant Refused to Discuss Settlement of Plaintiff’s Claims Prior to

         Filing this Complaint.

         48.    Plaintiff’s counsel attempted to contact Defendant regarding the

alleged violations described above. Plaintiff’s counsel sent Defendant’s general

counsel two letters requesting a conference about Plaintiff’s allegations. The first

letter was sent on January 8, 2020. The second letter was sent on February 10, 2020.

Each letter was sent by United States Priority Mail. Plaintiff’s counsel received proof

of delivery of each letter.


         49.    Plaintiff’s counsel received no response from Defendant with respect

to the two letters described above. As a consequence, Plaintiff’s counsel sent

Defendant’s general counsel a more formal demand letter, stylized as a “93A Demand

Letter” on April 9, 2020. See Exhibit 5. This 93A Demand Letter was sent via




                                        Page 15
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 16 of 33




Federal Express. Plaintiff’s counsel received proof of delivery to Defendant by

Federal Express.


           50.   Plaintiff’s counsel received no response from Defendant to the 93A

Demand Letter.


           51.   As a consequence of Defendant’s failure to engage in any form of

discussion regarding Plaintiff’s claims, Plaintiff has been forced to file the present

lawsuit.




                                  V.     COUNTS

COUNT 1.         FEDERAL TRADEMARK INFRINGEMENT.

       52.       Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       53.       Defendant’s use of the Plaintiff’s Registered Trademarks and / or

confusingly similar marks is likely to cause confusion, mistake, or deception as to the

source of Plaintiff’s Products and the source of Counterfeit Products and

Competitors’ Products.


       54.       Defendant’s use of the Plaintiff’s Registered Trademarks and / or

confusingly similar marks in its metatags for Counterfeit Products and Competitors’




                                        Page 16
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 17 of 33




Products infringes Plaintiff’s exclusive rights in Plaintiff’s Registered Trademarks

and constitutes trademark infringement in violation of Section 32 of the Lanham Act,

15 U.S.C. §1114.


       55.      Defendant’s actions have been willful, wanton, and in deliberate

disregard of the Plaintiff’s Registered Trademarks.


       56.      Defendant’s use of the Plaintiff’s Registered Trademarks in metatags

for Counterfeit Products and Competitors’ Products is greatly and irreparably

damaging Plaintiff and will continue to do so unless restrained by this Court. Plaintiff

is without an adequate remedy at law.


       57.      Defendant’s actions have damaged Plaintiff in an amount as yet

undetermined.




COUNT 2.        FEDERAL CONTRIBUTORY TRADEMARK INFRINGEMENT.

       58.      Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       59.      Defendant’s actions described above, in particular those actions of the

Defendant whereby the Defendant knowingly facilitated, participated in, and




                                        Page 17
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 18 of 33




attempted to induce the sale of Counterfeit Products, constitute contributory

trademark infringement in violation of federal law.


       60.     Upon information and belief, the actions of the Defendant described

above were, and continue to be, willful and deliberate.


       61.     Upon information and belief, Defendant earned and continues to earn

revenues from the activities described herein.


       62.     The actions of the Defendant will continue, if not enjoined. Plaintiff

has suffered, and continues to suffer, damages in an amount to be proven at trial

consisting of, among other things, diminution in the value and good will associated

with Plaintiff’s Registered Trademarks, and injury to Plaintiff’s business.




COUNT 3.       FEDERAL VICARIOUS TRADEMARK INFRINGEMENT.

       63.     Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       64.     Defendant’s actions described herein, in particular those actions of the

Defendant whereby the Defendant knowingly facilitated, participated in, and




                                       Page 18
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 19 of 33




attempted to induce the sale of Counterfeit Products, constitute vicarious trademark

infringement in violation of federal law.


       65.     Upon information and belief, the actions of the Defendant described

herein were, and continue to be, willful and deliberate.


       66.     Upon information and belief, Defendant earned and continues to earn

revenues from the activities described herein.


       67.     The actions of the Defendant will continue, if not enjoined. Plaintiff

has suffered and continues to suffer damages in an amount to be proven at trial

consisting of, among other things, diminution in the value and good will associated

with Plaintiff’s Registered Trademarks, and injury to Plaintiff’s business.




COUNT 4.       FEDERAL CONTRIBUTORY FALSE DESIGNATION OF

ORIGIN.

       68.     Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       69.       Defendant’s acts constitute contributory false designation of origin

in violation of 15 U.S.C. §1125.




                                       Page 19
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 20 of 33




       70.        Upon information and belief, Defendant intends to continue its

infringing acts, unless restrained by this Court.


       71.        Defendant’s acts have damaged and will continue to damage

Plaintiff. Plaintiff has no adequate remedy at law.


       72.     The actions of the Defendant will continue, if not enjoined. Plaintiff

has suffered and continues to suffer damages in an amount to be proven at trial, but

in no event less than two hundred thousand dollars ($200,000) per counterfeit mark,

up to two million dollars ($2,000,000) per counterfeit mark.




COUNT 5.       FEDERAL VICARIOUS TRADEMARK COUNTERFEITING.

       73.     Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       74.      The illegal sales of Counterfeit Products that infringe the Plaintiff’s

Registered Trademarks have generated revenues for the sellers of the Counterfeit

Products.


       75.      Despite the Defendant’s duty and right to control the sale of




                                         Page 20
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 21 of 33




Counterfeit Products on its Internet web site, the Defendant has taken no steps to stop

or otherwise prevent the sale of Counterfeit Products, and has even promoted the sale

of such Counterfeit Products.


        76.      Defendant is therefore vicariously liable for the damages caused to

Plaintiff as a result of the illegal promotion, advertisement, offer for sale and / or sale

of Counterfeit Products on the Defendant’s Internet web site and on other web sites

that the Defendant linked to in violation of 15 U.S.C. § 1051, et seq. and the common

law.


        77.     The actions of the Defendant will continue, if not enjoined. Plaintiff

has suffered and continues to suffer damages as a result of the Defendant’s vicarious

conduct in an amount to be proven at trial, but in no event less than two hundred

thousand dollars ($200,000) per counterfeit mark, up to two million dollars

($2,000,000) per counterfeit mark.




COUNT 6.        STATE          TRADEMARK              INFRINGEMENT               UNDER
MASSACHUSETTS COMMON LAW.



        78.     Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.




                                         Page 21
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 22 of 33




       79.       Plaintiff is engaged in trade and commerce in the Commonwealth

of Massachusetts. This trade and commerce include the sale of Plaintiff’s Products

to consumers in the Commonwealth of Massachusetts.


       80.       Defendant’s actions as described above regarding the Plaintiff’s

Registered Trademarks constitute trademark infringement in violation of

Massachusetts common law. This trade and commerce include the sale of Counterfeit

Products and Competitors’ Products to consumers in the Commonwealth of

Massachusetts.


       81.       Defendant’s use of Plaintiff’s Registered Trademarks and / or

confusingly similar marks has caused and is causing irreparable injury to Plaintiff,

for which Plaintiff has no adequate remedy at law, and will continue to do so unless

Defendant is enjoined by this Court.


       82.       Defendant’s actions have been willful, wanton, and in deliberate

disregard of Plaintiff’s rights in Plaintiff’s Registered Trademarks.


       83.       By reason of the foregoing, Plaintiff has suffered and will continue

to suffer monetary damages and loss of good will.




                                        Page 22
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 23 of 33




COUNT 7.        STATE TRADEMARK DILUTION UNDER MASS. GEN.
LAWS, CH. 110H § 12.



       84.     Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       85.     Defendant has diluted or likely will dilute Plaintiff's Registered

Trademarks, thereby reducing the selling power of Plaintiff's Registered Trademarks

and diluting the quality of Plaintiff's Registered Trademarks in violation of

Massachusetts law, Mass. Gen. Laws, ch. 110H, §12.


       86.     Defendant’s use of Plaintiff’s Registered Trademarks and / or

confusingly similar marks was intended to cause confusion and / or mistake and to

deceive customers and / or potential customers of Plaintiff.


       87.     Plaintiff has suffered damages and Defendant has obtained profits and

/ or unjust enrichment as a result of Defendant’s dilution of Plaintiff’ Registered

Trademarks.


       88.     Defendant’s acts as set forth herein have caused Plaintiff to lose

control over its reputation and good will.


       89.     Unless Defendant is restrained by this Court, Plaintiff will continue to

suffer irreparable injury for which there is no adequate remedy at law.




                                       Page 23
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 24 of 33




COUNT 8.       STATE CONTRIBUTORY TRADEMARK DILUTION UNDER

MASS. GEN. LAWS, CH. 110H § 12.

       90.     Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       91.     Defendant’s actions constitute contributory trademark dilution in

violation of Mass. Gen. Laws, ch. 110H §12.


       92.     Upon information and belief, Defendant intends to continue its

unlawful conduct unless restrained by this Court.


       93.     Defendant’s acts have damaged and will continue to damage Plaintiff

and Plaintiff has no adequate remedy at law.




COUNT 9.       FEDERAL CONTRIBUTORY COPYRIGHT INFRINGEMENT.

       94.     Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       95.     Defendant’s actions described herein, in particular those actions of the

Defendant whereby the Defendant knowingly participated in and attempted to induce




                                       Page 24
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 25 of 33




the sale of certain Counterfeit Products constitute contributory copyright

infringement in violation of federal law.


       96.     Upon information and belief, the actions of the Defendant described

herein were and continue to be willful and deliberate.


       97.     Upon information and belief, Defendant earned and continues to earn

revenues from the activities described herein.


       98.     The actions of the Defendant will continue, if not enjoined. Plaintiff

has suffered and continues to suffer damages in an amount to be proven at trial

consisting of, among other things, diminution in the value and good will associated

with Plaintiff’s Registered Copyrights, and injury to Plaintiff’s business, but in no

event less than one hundred fifty thousand dollars ($150,000) per copyright infringed.




COUNT 10. FEDERAL VICARIOUS COPYRIGHT INFRINGEMENT.

       99.     Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       100.    Defendant’s actions described herein, in particular those actions of the

Defendant whereby the Defendant knowingly participated in and attempted to induce




                                       Page 25
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 26 of 33




the sale of certain Counterfeit Products constitute vicarious copyright infringement

in violation of federal law.


       101.    Upon information and belief, Defendant earned and continues to earn

revenues from the activities described herein.


       102.    Upon information and belief, the actions of the Defendant described

herein were and continue to be willful and deliberate.


       103.    The actions of the Defendant will continue, if not enjoined. Plaintiff

has suffered and continues to suffer damages in an amount to be proven at trial

consisting of, among other things, diminution in the value and good will associated

with Plaintiff’s Registered Copyrights, and injury to Plaintiff’s business, but in no

event less than one hundred fifty thousand dollars ($150,000) per copyright infringed.




COUNT 11.       STATE UNJUST ENRICHMENT.
       104.    Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       105.    Upon information and belief, as a result of Defendant’s unauthorized

use of the Plaintiff’s Registered Trademarks and Defendant’s infringements of




                                       Page 26
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 27 of 33




Plaintiff’s Registered Copyrights, Defendant has profited from its offering for sale

and sale of Counterfeit Products and Competitors’ Products.


        106.    Upon information and belief, Defendant has been unjustly enriched

by unfairly profiting from its misappropriation of Plaintiff’s Registered Trademarks

and Plaintiff’s Registered Copyrights.


        107.    Plaintiff has been damaged by Defendant’s unjust enrichment.




COUNT 12.       FEDERAL UNFAIR COMPETITITION (15 U.S.C. §1125).
        108.    Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       109.       Defendant is using Plaintiff’s Marks and / or confusingly similar

marks in connection with the sale, offer for sale, and advertising and marketing, of

Counterfeit Products and Competitors’ Products without consent from the Plaintiff.


       110.       Defendant’s unlawful acts are likely to cause confusion, mistake, or

deception as to affiliation, connection, or association, between Plaintiff and the sellers

of the Counterfeit Products and Competitors’ Products on Defendant’s Internet web

site, and are likely to cause confusion, mistake, or deception regarding the origin of

Plaintiff’s Products and the origin of Counterfeit Products and Competitors’




                                         Page 27
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 28 of 33




Products.


       111.      Defendant has engaged in unlawful acts that constitute unfair

competition and false designation of origin in violation of §43(a) of the Lanham Act,

codified at 15 U.S.C. 1125(a).


       112.      Defendant’s unlawful acts will result in harm to Plaintiff’s

reputation and its goodwill in Plaintiff’s Registered Trademarks and Plaintiff’s

Registered Copyrights in the marketplace. Defendant’s conduct has been willful,

reckless, and in disregard for Plaintiff’s valuable trademark rights and copyright

rights. By reason of the foregoing, Plaintiff has suffered monetary damages and loss

of goodwill.


       113.      Defendant’s acts are causing irreparable injury to Plaintiff, for

which there is no adequate remedy at law, and will continue to do so unless

Defendant’s use of the Plaintiff’s Registered Trademarks and Plaintiff’s Registered

Copyrights is immediately enjoined by this Court.


       114.      As a result of Defendant’s acts described herein, Plaintiff is entitled

to damages in an amount to be proven at trial.


       115.      By reason of the foregoing, Plaintiff has been damaged and is

suffering, and will continue to suffer, irreparable harm, and is entitled to immediate




                                       Page 28
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 29 of 33




injunctive relief and damages.




COUNT 13.       UNFAIR AND DECEPTIVE PRACTICES VIOLATION OF
MASS. GEN. LAWS, CH. 93A.



       116.    Plaintiff repeats, realleges, and incorporates by reference all

allegations set forth above.


       117.    At all material times, Plaintiff and Defendant were engaged in “trade

or commerce” as those terms are defined by Mass. Gen. Laws, ch. 93A, §§2 and 9.


       118.    Defendant engaged in unfair acts and deceptive business practices

including but not limited to the following:

               a)    Failing to remove Counterfeit Products from its Internet web site

                     in a timely manner;

               b)    Requiring Plaintiff to engage in a cumbersome process to report

                     violations of Plaintiff’s intellectual property rights, and then

                     failing to act on the information submitted by Plaintiff in a

                     timely fashion and in accordance with its own published

                     procedures;




                                       Page 29
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 30 of 33




              c)    Allowing repeat offenders who sell Counterfeit Products to

                    continue to sell such and other Counterfeit Products, without

                    policing the unlawful activities of such repeat offenders;

              d)    Sending solicitations to the public in an attempt to induce its

                    members to buy products which it had been informed were

                    Counterfeit Products;

              e)    Using Plaintiff’s Registered Trademarks in its self-generated

                    metatags in order to induce customers into buying Counterfeit

                    Products and Competitors’ Products which it confuses

                    consumers into thinking are the Plaintiff’s Products; and

              f)    Refusing to discuss its unfair acts and practices with Plaintiff

                    and its counsel in an attempt to frustrate and stonewall Plaintiff

                    into acquiescence of Defendant’s unlawful practices.




       119.   The acts and practices of the Defendant described herein constitute

unfair and deceptive acts and practices as prohibited by Mass. Gen. Laws, ch. 93A.


       120.   The use of said unfair and deceptive acts and practices by Defendant

have been willful, knowing, and intentional.




                                      Page 30
   Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 31 of 33




           121.    Plaintiff’s counsel sent Defendant the 93A Demand Letter attached as

Exhibit _5.


           122.    Defendant has failed to tender the relief requested or any other form

of relief.


           123.    Defendant’s actions have caused Plaintiff to sustain the damages

described more fully herein.




                             VI.     PRAYERS FOR RELIEF



WHEREFORE, Plaintiff respectfully seeks the following relief:

      1.          Entry of judgment for Plaintiff on each of its claims;


      2.          An order and judgment preliminarily and permanently enjoining

                  Defendant and its officers, directors, agents, servants, employees,

                  affiliates, attorneys, and all others acting in privity or in concert with

                  them, and their parents, subsidiaries, divisions, successors and assigns,

                  from further acts of infringement or dilution of Plaintiff’s Registered

                  Trademarks and Plaintiff’s Registered Copyrights;




                                            Page 31
Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 32 of 33




  3.    An order requiring Defendant to disclose the number of Counterfeit

        Products and Competitors’ Products that have been sold on Defendant’s

        Internet web site, along with an accounting of such sales, showing the

        amount of all such sales earned by the sellers, and the revenue earned

        by the Defendant as a result of collecting its commissions, and any other

        form of revenue, from such sales;



  4.    An award of actual damages sustained by Plaintiff as a result of

        Defendant’s infringement of Plaintiff’s Registered Trademarks and

        Plaintiff’s Registered Copyrights and an accounting of Defendant’s

        profits in an amount to be proven at trial;



  5.    An award in the alternative of statutory damages pursuant to 15 U.S.C.

        §1117(c) and 17 U.S.C. §504;


  6.    A judgment trebling any damages award, in light of Defendant’s:

              i.   Willful trademark infringement;
             ii. Willful use of counterfeit marks; and
             iii. Unfair acts and deceptive practices;


  7.    Pre- and post-judgment interest on any past damages;


  8.    Costs of suit and reasonable attorneys’ fees; and




                                  Page 32
  Case 1:20-cv-12047-RWZ Document 1 Filed 11/17/20 Page 33 of 33




      9.        Any and all other legal and equitable relief as may be available under

                law and which the Court may deem proper.




DEMAND FOR JURY TRIAL

           Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a jury trial

of any issues in this action so triable.


Plaintiff:
Managematics LLC

By its attorney,




Dated: November 16, 2020
PETER KELMAN, ESQ.
BBO #543059
230 Second Avenue, Suite 110
Waltham, MA 02451-2010
(781) 684-8448




                                           Page 33
